MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral                                                FILED
estoppel, or the law of the case.                                                  Sep 10 2020, 8:51 am

                                                                                       CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEES
Bryce H. Bennett                                         Andrew A. Crosmer
Justin O. Sorrell                                        Daniel J. Zlatic
Drake T. Land                                            Rubino, Ruman, Crosmer &
Riley Bennett Egloff LLP                                 Polen, LLC
Indianapolis, Indiana                                    Dyer, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Penske Truck Leasing Co., L.P.,                          September 10, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CT-94
        v.                                               Interlocutory Appeal from the
                                                         Lake Superior Court
Debra Dalton-McGrath and                                 The Honorable Kristina C. Kantar,
John McGrath,                                            Judge
Appellees-Plaintiffs.                                    Trial Court Cause No.
                                                         45D04-1801-CT-18



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020           Page 1 of 18
                                          Case Summary
[1]   On November 4, 2017, Debra McGrath was bitten by a dog when she visited

      Julie’s Auto Sales (“JAS”) for the purpose of renting a moving truck. The truck

      in question was owned by Penske Truck Leasing Co., L.P (“Penske”), and

      rented through JAS. Debra and her husband John (collectively, “the

      McGraths”) subsequently filed suit against Julie Dirindin, JAS, and Penske,

      alleging negligence. With respect to Penske, the McGraths argued both direct

      and vicarious liability. Penske moved for summary judgment. This

      interlocutory appeal follows the denial of Penske’s motion. Penske contends

      that the trial court erred in denying its motion for summary judgment, arguing

      that no issues of material fact remain that would preclude summary judgment

      on either the direct- or vicarious-liability claims. We affirm in part, reverse in

      part, and remand for further proceedings.



                            Facts and Procedural History
[2]   At all times relevant to this interlocutory appeal, Dirindin owned and operated

      JAS. JAS offered vehicle rentals, including moving trucks owned by Penske.

      In answers to interrogatories designated in support of Penske’s motion for

      summary judgment, Dirindin described the events surrounding the dog bite as

      follows:




      Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020   Page 2 of 18
              I left my home before 8:00 a.m. with Cam[1] and went to the office.
              I took care of small tasks, while I waited for Debra McGrath to
              arrive for her 9:00 a.m. reservation. Debra McGrath called a little
              after 9:00 a.m. to say that she was delayed. I advised her that I
              would be closing the office at 10:00 a.m. Shortly after 10:00 a.m., I
              locked the door, put up the closed sign, took Cam for a walk and
              loaded up my car. I brought Cam back into the office and locked
              and closed the door behind me. At approximately 10:20 a.m. Debra
              McGrath pulled the door open, which was locked but apparently it
              was not fully shut. It startled me and as Debra McGrath held the
              door open and stood in the doorway Cam ran and bit her in her leg.

      Appellant’s App. Vol. II p. 67.

[3]   In early 2018, the McGraths filed suit against Dirindin and JAS. On November

      7, 2018, the McGraths filed an amended complaint in which they argued that

      Penske was directly negligent and vicariously liable for Dirindin’s negligence.

      Penske moved for summary judgment. The trial court denied Penske’s motion

      for summary judgment on November 25, 2019.



                                 Discussion and Decision
[4]   Penske contends that the trial court erroneously denied its motion for summary

      judgment.


              When reviewing a grant or denial of a motion for summary
              judgment our well-settled standard of review is the same as it is
              for the trial court: whether there is a genuine issue of material
              fact, and whether the moving party is entitled to judgment as a
              matter of law. The party moving for summary judgment has the



      1
        On November 4, 2017, Dirindin was caring for Cam, a pit-bull mix owned by her daughter who was
      attending college at St. Mary’s College in South Bend.

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020           Page 3 of 18
              burden of making a prima facie showing that there is no genuine
              issue of material fact and that the moving party is entitled to
              judgment as a matter of law. Once these two requirements are
              met by the moving party, the burden then shifts to the non-
              moving party to show the existence of a genuine issue by setting
              forth specifically designated facts. Any doubt as to any facts or
              inferences to be drawn therefrom must be resolved in favor of the
              non-moving party. Summary judgment should be granted only if
              the evidence sanctioned by Indiana Trial Rule 56(C) shows there
              is no genuine issue of material fact and that the moving party
              deserves judgment as a matter of law.


      Goodwin v. Yeakle’s Sports Bar & Grill, Inc., 62 N.E.3d 384, 386 (Ind. 2016)

      (internal citations omitted).


                                         I. Direct Liability
[5]   Penske contends that the trial court erred in denying its motion for summary

      judgment on the McGraths’ direct-liability claim. In claiming that Penske was

      directly liable for Debra’s injuries, the McGraths alleged that Penske “was

      negligent in permitting its agent to keep an unleashed or unrestrained dog on

      the business premises where Penske customers were exposed to this

      unnecessary risk of harm.” Appellant’s App. Vol. II p. 42. The McGraths

      further allege that they “were injured and suffered damages” as a result of

      Penske’s negligence. Appellant’s App. Vol. II p. 42.


[6]   “To prevail on a claim of negligence the plaintiff must show: (1) duty owed to

      plaintiff by defendant; (2) breach of duty by allowing conduct to fall below the

      applicable standard of care; and (3) compensable injury proximately caused by

      defendant’s breach of duty.” Goodwin, 62 N.E.3d at 386 (internal quotation and
      Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020   Page 4 of 18
      brackets omitted). “Absent a duty there can be no negligence or liability based

      upon the breach.” Id. “Whether a duty exists is a question of law for the court

      to decide.” ONB Ins. Grp., Inc. v. Estate of Megel, 107 N.E.3d 484, 489 (Ind. Ct.

      App. 2018), trans. denied. We therefore review de novo whether Penske owed a

      duty to the McGraths. See id. Further, “[n]egligence will not be inferred;

      rather, all of the elements of a negligence action must be supported by specific

      facts designated to the trial court or reasonable inferences that might be drawn

      from those facts.” Kincade v. MAC Corp., 773 N.E.2d 909, 911 (Ind. Ct. App.

      2002). “An inference is not reasonable when it rests on no more than

      speculation or conjecture.” Id.


                                       A. Premises Liability
[7]   It is undisputed that Penske could not be directly liable to the McGraths as the

      dog’s keeper or owner. The designated evidence clearly establishes that

      Dirindin was the dog’s keeper and her daughter was the dog’s owner. The

      McGraths instead rely on the theory of premises liability, asserting that a

      question of material fact remains as to whether Penske had sufficient control

      over the JAS premises to create a duty for Penske to act to prevent foreseeable

      harm. In order to prevail on their claim against Penske, the McGraths were

      required to prove that Penske “retained control over the property” and “had

      actual knowledge of” the dog’s dangerous propensities. See Baker v. Weather ex

      rel. Weather, 714 N.E.2d 740, 741 (Ind. Ct. App. 1999) (providing that in order

      for plaintiffs to prevail against landlords under a theory of premises liability on

      a claim of negligence relating to a dog bite by a dog neither owned or cared for

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020   Page 5 of 18
      by the landlords, the plaintiffs were required to show that the landlords retained

      control over the property and had actual knowledge that the dog had dangerous

      propensities).


[8]   “When a case involves a non-owner, liability turns upon the degree of control

      such person or entity exercises over the premises.” Johnson v. Steffen, 685
N.E.2d 1117, 1119 (Ind. Ct. App. 1997). “The reasons the law imposes liability

      on the person who controls the property is self-evident: only the party who

      controls the land can remedy the hazardous conditions which exist upon it and

      only the party who controls the land has the right to prevent others from

      coming onto it.” City of Bloomington v. Kuruzovich, 517 N.E.2d 408, 411 (Ind.

      Ct. App. 1987). “Thus, the party in control of the land has the exclusive ability

      to prevent injury from occurring.” Id. The dispositive question is therefore

      whether Penske exercised sufficient control over the JAS premises so as to be

      deemed the possessor. See Crist v. K-Mart Corp., 653 N.E.2d 140, 145 (Ind. Ct.

      App. 1995). If Penske had control over the premises, then it owed a duty to its

      invitees to exercise reasonable care for their protection while on the premises.

      See id. However, if Penske had no control over the premises, it owed no duty to

      the McGraths. See id.; see also Cox v. Stoughton Trailers, Inc., 837 N.E.2d 1075,

      1082 (Ind. Ct. App. 2005) (“[P]remises liability cases generally have required an

      owner of property to have some degree of actual control over the property—not

      merely constructive ability to control—in order for a duty to prevent injury to

      attach to the owner.”).




      Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020   Page 6 of 18
[9]   The designated evidence shows that JAS and Penske entered into an agreement

      (“the Agency Agreement”) on December 12, 2012, which granted JAS the non-

      exclusive right to rent Penske-owned trucks to the public. With regard to JAS’s

      premises, the Agency Agreement provided, in relevant part, as follows:


              III. Agent Premises

              A.     Hours of Operation. Agent agrees to conduct its rental
              business, as contemplated by this Agreement, for a minimum of
              six days a week during normal business hours plus additional
              hours (1) as required by business demands; (2) in accordance
              with the provisions of the Agreement or the Rental Agreement;
              and/or (3) as otherwise required by Penske.

              B.     Appearance and Upkeep. Agent shall, at its own cost and
              expense, maintain the Premises in a clean and presentable
              manner and in such a way as to contribute to the goodwill of the
              Penske name. Agent will make all improvements or
              modifications as reasonably required by Penske to maintain a
              suitable appearance at the Premises.

              C.      Penske Access to Premises and Equipment; Re-
              distribution of Equipment. Agent shall make its Premises
              available for Penske representatives, with or without notice, to
              audit, inspect, or repair Equipment, signs and supplies and other
              Penske-owned or supplied property or any records related
              thereto. In addition, Agent agrees that Penske may come onto
              the Premises at any time to remove Equipment. Agent shall
              strictly comply with all of Penske’s instructions regarding re-
              distribution of Equipment as described in Section II, Paragraph
              D.

              D.   Safeguarding of Equipment. Agent shall ensure that all
              Equipment is legally parked. Agent shall protect all Penske
              Equipment, supplies, and property at the Premises. Agent shall

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020   Page 7 of 18
               not be responsible for any lost or stolen Equipment, Penske-
               provided supplies or property, or any vandalism thereto if Agent
               took all reasonable measures to secure and protect the
               Equipment and Penske-provided supplies and property. Penske
               reserves the right to cancel this Agreement in the event of any
               persistent problems with vandalism or damage to Equipment,
               regardless of fault and regardless of preventative measures taken
               by Agent.


       Appellant’s App. Vol. II p. 63. Thus, pursuant to the terms of the Agency

       Agreement, JAS was required to allow Penske access to the premises, with or

       without notice, “to audit, inspect, or repair Equipment, signs and supplies and

       other Penske-owned or supplied property or any records related thereto” and

       “at any time to remove” Penske-owned equipment. Appellant’s App. Vol. II p.

       88. In addition, the Agency Agreement required JAS to maintain the premises

       in “a clean and presentable manner” and to take “all reasonable measures to

       secure and protect the Equipment and Penske-provided supplies and property.”

       Appellant’s App. Vol. II p. 88.


[10]   Dirindin testified that a Penske representative visited JAS “approximately two,

       three times a year” to review “what business has been done and what the

       numbers are.” Appellant’s App. Vol. II p. 49. During one of these visits, which

       would last approximately twenty minutes, the Penske representative would

       “compare your business from last year to this year” and “update you on any …

       new things that they are doing[.]” Appellant’s App. Vol. II p. 51. In addition,

       Mary Ann Angelo, a litigation claims examiner for Penske, averred that




       Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020   Page 8 of 18
               9.     Penske issued no command or instruction to Dirindin,
               actual or implied, regarding keeping animals at [JAS].

               10. Penske had never seen an unrestrained dog at [JAS] at any
               time.

               11. Penske had no knowledge that Dirindin kept her
               daughter’s dog on the premises at [JAS] on or before November
               4, 2017.

               12. Penske had no knowledge of the existence, breed
               propensities, history, or methods of confinement of the dog that
               was at [JAS] on November 4, 2017.


       Appellant’s App. Vol. II p. 85.


[11]   Penske argues that the designated evidence shows that there is no issue of

       material fact as to whether Penske had control over JAS’s premises. Penske

       acknowledges that while it had a right to enter the premises for the purposes set

       forth above, its right was limited to Penske-owned and supplied property and

       did not grant it control over the JAS premises in general or over any other part

       of JAS’s business. Further, while Penske did not have a policy relating to

       having animals on the premises, nothing in the designated evidence indicates or

       even suggests that Penske had the authority or ability to prevent Dirindin from

       keeping dogs and other animals on the premises.


[12]   The McGraths argue that Penske’s limited right to enter the premises and exert

       control over Penske-owned and supplied property creates a question of fact as

       to whether Penske exerted the necessary level of control to create a duty. We

       cannot agree. While the designated evidence establishes that Penske had a
       Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020   Page 9 of 18
       limited right to enter the premises and control over Penske-owned and supplied

       property, nothing in the designated evidence indicates that Penske had control

       over the premises itself or any non-Penske-owned or supplied property.


                          B. Goodwin Test for Determining Duty
[13]   Penske further argues that there is no material issue of fact relating to whether it

       otherwise owed a duty to the McGraths under Indiana law. In Goodwin, the

       Indiana Supreme Court established a three-part balancing test for determining

       whether a duty exists when one has not otherwise been established by law. 62
N.E.3d at 387; see also ONB, 107 N.E.3d at 489. Under this test, we consider:

       (1) the relationship between the parties, (2) the reasonable foreseeability of

       harm, and (3) public policy concerns. Goodwin, 62 N.E.3d at 387; see also ONB,
107 N.E.3d at 489.


                                     1. Relationship Between Parties

[14]   Generally, a duty of reasonable care is not owed to the world at large, but

       instead arises out of a relationship between the parties. See Williams v. Cingular

       Wireless, 809 N.E.2d 473, 476 (Ind. Ct. App. 2004), trans. denied. In this case, to

       the extent that a relationship existed between Penske and the McGraths, the

       relationship was indirect and limited. The undisputed designated evidence

       demonstrates that Debra contacted JAS to rent a moving truck. Debra visited

       JAS on November 4, 2017, for the purpose of renting the truck. The Agency

       Agreement clearly stated that neither Dirindin nor any other JAS employee

       could be construed as employees of Penske. The McGraths were not parties to


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020   Page 10 of 18
       the Agency Agreement which created “the limited, non-exclusive agency

       relationship between” JAS and Penske. Appellant’s App. Vol. II p. 87.

       Further, there is no designated evidence indicating that either of the McGraths

       ever interacted with a Penske employee. While Debra unquestionably had a

       relationship with JAS, the designated evidence does not indicate that she had

       any relationship with Penske.


                                               2. Foreseeability

[15]   The Indiana Supreme Court has recognized that in some negligence cases,

       foreseeability is not just a question of proximate cause, but also a question of

       duty. See Goodwin, 62 N.E.3d at 389; Rogers v. Martin, 63 N.E.3d 316, 325 (Ind.

       2016).


                But foreseeability in this context—as a component of duty—is
                evaluated differently than foreseeability in proximate cause
                determinations: while the latter foreseeability analysis requires a
                factfinder to evaluate the specific facts from the case, the former
                involves a lesser inquiry, requiring a court, as a threshold legal
                matter, to evaluate the broad type of plaintiff and harm involved,
                without regard to the facts of the actual occurrence. By focusing
                on the general class of persons of which the plaintiff was a
                member and whether the harm suffered was of a kind normally
                to be expected, courts must assess whether there is some
                probability or likelihood of harm that is serious enough to induce
                a reasonable person to take precautions to avoid it, not merely
                that harm is sufficiently likely[.] Because almost any outcome is
                possible and can be foreseen, this ensures that landowners do not
                become the insurers of their invitees’ safety[.]




       Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020   Page 11 of 18
       Cavanaugh’s Sports Bar & Eatery, Ltd. v. Porterfield, 140 N.E.3d 837, 840 (Ind.

       2020) (brackets added; other brackets, quotations, and citations omitted).

       “[T]he mere fact that a particular outcome is ‘sufficiently likely’ is not enough

       to give rise to a duty.” Goodwin, 62 N.E.3d at 392. “Instead, for purposes of

       determining whether an act is foreseeable in the context of duty we assess

       whether there is some probability or likelihood of harm that is serious enough

       to induce a reasonable person to take precautions to avoid it.” Id.


[16]           At common law all dogs, regardless of breed or size, are
               presumed to be harmless, domestic animals. Absent a statute to
               the contrary the common law presumption must prevail. To
               overcome the presumption that a domestic, as opposed to a wild,
               animal is harmless, one must point to a known vicious or
               dangerous propensity of the animal in question. A dangerous or
               vicious propensity has been defined in Indiana as a propensity or
               tendency of an animal to do any act which might endanger the
               safety of person or property in a given situation. It is the act of
               the animal and not in the state of mind of the animal from which
               the effects of a dangerous propensity must be determined. It is
               not, therefore, reasonable to attribute vicious propensities to a
               dog merely because he barks at strangers, because a person is
               afraid of the dog, or because a city ordinance requires a dog to be
               restrained at all times.


       Royer v. Pryor, 427 N.E.2d 1112, 1117 (Ind. Ct. App. 1981) (internal citations

       and quotation omitted). Likewise, it is not reasonable to attribute vicious

       propensities to a dog merely because of a “Beware of Dog” sign. See generally

       Smedley v. Ellinwood, 21 A.D.3d 676, 677, 799 N.Y.S.2d 682, 683 (N.Y. App.

       Div. 2005) (“[T]he presence of a ‘Beware of Dog’ sign, standing alone, is

       insufficient to impute notice of a dog’s viciousness.”); Wright v. Morris, 239

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020   Page 12 of 18
S.E.2d 225, 226 (Ga. Ct. App. 1977) (providing that presence of a sign stating

       “Beware of Dog” on a fence surrounding appellee’s home is not, alone,

       sufficient to raise a jury question regarding liability as it “does not in and of

       itself establish or tend to establish knowledge of the propensities of the resident

       animal”).


[17]   The designated evidence indicates that Dirindin put up the “Beware of Dog”

       sign in 2012, before her daughter had rescued Cam. Dirindin described Cam as

       a “home dog” that Dirindin occasionally took places but otherwise “stay[ed] at

       home.” Appellant’s App. Vol. II p. 54. Prior to November 4, 2017, Cam had

       been to JAS “on occasion … some months zero, other months, you know, once

       or twice.” Appellant’s App. Vol. II p. 55. The designated evidence further

       indicated that no Penske representative had ever observed an unrestrained dog

       at JAS and Penske had “no knowledge of the existence, breed propensities,

       history, or methods of confinement of the dog that was at [JAS] on November

       4, 2017.” Appellant’s App. Vol. II p. 85. Nothing in the designated evidence

       suggests that Penske had any knowledge that Dirindin had a dog on JAS’s

       premises on November 4, 2017, let alone a dog with dangerous propensities.


[18]   Furthermore, to the extent that the trial court pointed to a prior police

       complaint regarding a dog bite on JAS’s premises,2 the Indiana Supreme Court




       2
         While the record is unclear about the dog involved in this alleged prior complaint, it does not appear to
       have involved Cam as the designated evidence indicates that Cam had never demonstrated aggressive
       propensities or vicious tendencies prior to November 4, 2017.

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020                 Page 13 of 18
       recently made it clear that this type of historical evidence is inappropriate to

       consider when evaluating foreseeability as a component of duty. See

       Cavanaugh’s Sports Bar, 140 N.E.3d at 844 (“[H]istorical evidence, while

       ‘appropriate in evaluating foreseeability in the context of proximate cause,’

       should play no role when we evaluate ‘foreseeability as a component of duty.’

       Goodwin, 62 N.E.3d at 393.”). Given that the presence of the “Beware of Dog”

       sign was, without more, insufficient to impute notice to Penske of Cam’s

       allegedly aggressive propensities or viciousness, we conclude that Debra’s

       injury was not foreseeable to Penske as there was nothing in the record that

       would have alerted Penske that there was some probability or likelihood of

       harm that was serious enough to induce a reasonable person to take precautions

       to avoid it. See Goodwin, 62 N.E.3d at 392. Stated differently, this broad type

       of defendant, i.e., a rental equipment owner whose equipment is rented through

       independently owned and operated businesses, would have no reason to foresee

       that its conduct, i.e., providing equipment for the independently owned and

       operated business to rent to its customers, would result in the broad type of

       harm, i.e., a dog bite, to this broad type of plaintiff.


                                                3. Public Policy

[19]   “The final factor in the Goodwin test is the public policy consideration of who is,

       or should be, in the best position to prevent injury and how society should

       allocate the costs of such injury.” ONB, 107 N.E.3d at 494 (internal quotation

       omitted). In this case, the entities best suited to prevent Debra’s injury were

       Dirindin and JAS. As Penske had no control over the dog in question or

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020   Page 14 of 18
       knowledge that it was on the JAS premises on November 4, 2017, this factor

       weighs against finding Penske had a duty to the McGraths. See id. (providing

       that this factor weighs against finding ONI had a duty to the accident parties

       because ONI had no control over the actual means by which the accident

       occurred and the entities best suited to prevent injury to a motorist were the

       individual who drove the truck that caused the accident and the owner of the

       truck).


[20]   We conclude that all three of the Goodwin factors weigh in favor of the

       conclusion that, as a matter of law, Penske did not owe a duty to the McGraths.

       Again, “[a]bsent a duty there can be no negligence or liability based upon the

       breach.” Goodwin, 62 N.E.3d at 386. As such, we conclude the trial court erred

       when it denied Penske’s motion for summary judgment on the McGrath’s

       direct-negligence claim.


                                       II. Vicarious Liability
[21]   Penske also contends that the trial court erred by denying its motion for

       summary judgment on the McGraths’ vicarious-liability claim. “Vicarious

       liability is indirect legal responsibility.” Sword v. NKC Hosps., Inc., 714 N.E.2d
142, 147 (Ind. 1999) (internal quotation omitted). “It is a legal fiction by which

       a court can hold a party legally responsible for the negligence of another, not

       because the party did anything wrong but rather because of the party’s

       relationship to the wrongdoer.” Id. “Courts employ various legal doctrines to

       hold people vicariously liable, including respondeat superior, apparent or


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020   Page 15 of 18
       ostensible agency, agency by estoppel, and the non-delegable duty doctrine.”

       Columbus Reg’l Hosp. v. Amburgey, 976 N.E.2d 709, 714 (Ind. Ct. App. 2012).


[22]   “Agency is the fiduciary relationship that arises when one person (a ‘principal’)

       manifests assent to another person (an ‘agent’) that the agent shall act on the

       principal’s behalf and subject to the principal’s control, and the agent manifests

       assent or otherwise consents so to act.” Yost v. Wabash Coll., 3 N.E.3d 509,

       518–19 (Ind. 2014).


               A principal is liable for the acts of his agent that were committed
               within the scope of the agent’s actual or apparent authority.
               Apparent authority refers to a third party’s reasonable belief that
               the principal has authorized the acts of its agent; it arises from
               the principal’s manifestations to a third party and not from the
               representations or acts of the agent. The manifestations can
               originate from direct or indirect communication, or from
               advertisements to the community.


       Helms v. Rudicel, 986 N.E.2d 302, 309 (Ind. Ct. App. 2013). “Actual authority

       is created by written or spoken words or other conduct of the principal which,

       reasonably interpreted, causes the agent to believe that the principal desires him

       so to act on the principal’s account.” Fid. Nat. Title Ins. Co. v. Mussman, 930
N.E.2d 1160, 1165 (Ind. Ct. App. 2010). “The focus of actual authority is the

       belief of the agent.” Id. “Actual authority may be express or implied and may

       be created by acquiescence.” Id.


[23]   It is undisputed that JAS and Penske shared an agent-principal relationship on

       November 4, 2017. In arguing that the trial court erred by denying its motion


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020   Page 16 of 18
       for summary judgment, Penske asserts that it was entitled to judgment as a

       matter of law because no issue of material fact remained as to whether

       Dirindin’s negligence was committed within the scope of this relationship. We

       disagree.


[24]   The Agency Agreement created “a limited, non-exclusive agency relationship

       between” Penske and JAS. Appellant’s App. Vol. II p. 62. While the terms of

       the Agency Agreement did not expressly permit JAS to possess a dog on the

       premises for or on behalf of Penske, it did require JAS to protect all Penske-

       owned and supplied property and indicated that JAS would not be liable for

       any damaged or stolen equipment if JAS “took all reasonable measures to

       secure and protect” the Penske-owned and supplied property. Appellant’s App.

       Vol. II p. 63. The designated evidence indicates that Dirindin posted the

       “Beware of Dog” sign “in an effort, in part, to protect Penske equipment” and

       “would occasionally bring a dog (including Cam) to her office for safety and

       protection.” Appellant’s App. Vol. II p. 118. Thus, one could reasonably argue

       that Dirindin was acting within the scope of her authority as Penske’s agent by

       having a dog on the premises as a means of protecting Penske’s equipment and

       property.


[25]   Furthermore, the designated evidence indicates that Penske listed JAS as an

       authorized rental location and indicated that JAS’s normal hours of operation

       included the hours of 8:00 a.m. to 3:00 p.m. on Saturdays. It also indicates that

       McGrath successfully arranged to rent a Penske truck from JAS and arrived at

       JAS to pick up the truck within the publicized hours of operation. This

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020   Page 17 of 18
       evidence creates an issue of material fact as to whether Dirindin’s negligence

       fell within either JAS’s actual or apparent authority to act as Penske’s agent.

       As such, we conclude that the trial court properly denied Penske’s motion for

       summary judgment relating to the McGraths’ vicarious-liability claim.


[26]   The judgment of the trial court is affirmed in part and reversed in part and the

       matter remanded to the trial court for further proceedings.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CT-94 | September 10, 2020   Page 18 of 18